 



Exhibit 10.09

AGREEMENT AND RELEASE

This is an Agreement, entered into this 1st day of December, 2004, by and
between Dr. J. Michael Fitzpatrick, an adult citizen of the Commonwealth of
Pennsylvania, and Rohm and Haas Company, a Delaware corporation, in which the
parties, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, agree as follows:



A.   The Parties To This Agreement and Release

     1. “THE EMPLOYEE” means Dr. J. Michael Fitzpatrick, an individual who lives
at [Address deleted]

     2. “Rohm and Haas” means Rohm and Haas Company, a Delaware corporation with
its corporate offices at 100 Independence Mall West, Philadelphia, Pennsylvania,
19106-2399; its wholly-owned subsidiary, Morton International, Inc., an Indiana
corporation with its corporate offices at 123 North Wacker Drive, Chicago,
Illinois, 60606-1743 (“Morton”); and any of the subsidiaries or affiliates, past
and present, direct or indirect predecessors, successors, parents, subsidiaries,
business units or affiliated companies of both Rohm and Haas and/or Morton.

     3. This Agreement and Release shall hereinafter be referred to as the
“Agreement.”



B.   Background

     4. THE EMPLOYEE’S service date with Rohm and Haas is August 1, 1975. THE
EMPLOYEE will retire from Rohm and Haas on January 31, 2005. Unless otherwise
indicated in this Agreement, the Last Day of Work (“LDW”) shall be January 31,
2005.



C.   Benefits To Be Paid To THE EMPLOYEE If THE EMPLOYEE Does Not Sign This
Agreement Or If THE EMPLOYEE Signs This Agreement And Then Revokes It

     5. THE EMPLOYEE is free to sign this Agreement or not sign it. If THE
EMPLOYEE chooses not to sign it, or signs it and subsequently revokes it, THE
EMPLOYEE will be eligible to be paid the usual and customary benefits available
to similarly situated Rohm and Haas employees and will be paid for any currently
accrued and unused vacation or floating holiday earned as of December 31, 2004.

     
December 1, 2004
  Page 1

 



--------------------------------------------------------------------------------



 



THE EMPLOYEE expressly waives any entitlement to vacation that would otherwise
accrue for time worked in 2005.

     6. The amounts payable to THE EMPLOYEE under this Section “C.” will be
processed in the normal course.



D.   Benefits To Be Paid To THE EMPLOYEE If THE EMPLOYEE Signs This Agreement
And Does Not Revoke It

     7. If THE EMPLOYEE signs this Agreement within the Review Period as defined
in Paragraph 28, below, and does not revoke it, THE EMPLOYEE will separate from
Rohm and Haas on the LDW, and receive a lump-sum payment in the amount of
$1,960,500.00, the equivalent of three years’ salary, less applicable taxes and
withholdings. The funds will be paid to THE EMPLOYEE during one of the next two
payroll cycles after February 1, 2005, but not later than February 28, 2005.

     8. THE EMPLOYEE will be paid for any currently accrued and unused vacation
or floating holiday earned as of December 31, 2004 during one of the next two
payroll cycles after February 1, 2005, but not later than February 28, 2005. THE
EMPLOYEE expressly waives any entitlement to vacation that would otherwise
accrue for time worked in 2005.

     9. Rohm and Haas will accelerate the vesting of all restricted stock owned
by THE EMPLOYEE so that THE EMPLOYEE is fully vested in the restricted stock as
of January 31, 2005, which restricted stock will be administered under the terms
and conditions of the 2004 Amended and Restated Rohm and Haas Company Stock Plan
(“Stock Plan”). It is THE EMPLOYEE’S responsibility to be familiar with the
pertinent terms and conditions of the Stock Plan. THE EMPLOYEE will be
responsible for the payment of all applicable federal, state and local income
taxes that may become due upon the vesting of restricted stock awards. A
description of THE EMPLOYEE’s restricted stock holdings is included in the Award
Statement attached hereto as Exhibit A.

     10. Any unvested Stock Options will immediately vest upon THE EMPLOYEE’s
LDW. THE EMPLOYEE may exercise any vested Stock Options in accordance with the
terms and conditions under which those options were granted except that under
the terms of the Stock Plan, unexercised options will expire upon the earlier
of: (i) the scheduled expiration of the term for exercise of each grant; or,
(ii) five years from THE EMPLOYEE’s LDW. Thereafter, all vested but unexercised
stock options will expire. It is THE EMPLOYEE’s responsibility to be familiar
with the pertinent terms and conditions of the plans under which the awards were
granted. THE EMPLOYEE will be responsible for the payment of all applicable
federal, state and local income taxes that may become due upon exercise of
vested

     
December 1, 2004
  Page 2

 



--------------------------------------------------------------------------------



 



stock options. Through January 31, 2005, THE EMPLOYEE agrees to adhere to
requirements with respect to “black out” dates as defined by the Stock Plan, as
amended from time to time. A description of THE EMPLOYEE’s Stock Options is
included in the Award Statement attached hereto as Exhibit A.

     11. Immediately after the LDW, THE EMPLOYEE will be eligible for the same
retiree medical insurance coverage that Rohm and Haas provides to other
similarly situated retirees, and under the same terms and conditions. Rohm and
Haas expressly reserves the right and ability, at all times and under all
circumstances, to modify, change or eliminate retiree medical insurance benefits
at its sole discretion.

     12. Immediately after the LDW, THE EMPLOYEE will be eligible to continue
existing dental insurance coverage for 18 months under COBRA.

     13. Immediately after the LDW, THE EMPLOYEE will be eligible for the same
life insurance coverage, on the same terms and conditions and under the same
eligibility requirements, as that made available to other similarly situated
retirees. Rohm and Haas expressly reserves the right and ability, at all times
and under all circumstances, to modify, change or eliminate retiree life
insurance benefits at its sole discretion.

     14(a). If the Board of Directors of Rohm and Haas grants awards under the
Annual Incentive Award Plan for the year 2004, THE EMPLOYEE will be eligible for
an award; such award will be determined in accordance with the Terms and
Conditions of the Annual Incentive Award Plan, and said award, if granted, is
expected to be paid in or about March 2005. By signing this Agreement, THE
EMPLOYEE expressly acknowledges THE EMPLOYEE’s understanding that no award will
be paid if the Board does not grant an award under the Plan. Should such award
be paid, any amounts paid are considered, for pension purposes, as earned in
2004.

     14(b). Regardless of whether or not the Board of Directors of Rohm and Haas
grants awards under the Annual Incentive Award Plan for each of the years 2005
and 2006, THE EMPLOYEE will be paid 12/12ths of the target award designated for
his position, or $522,800.00 for each of those two years. Said awards will be
paid to THE EMPLOYEE during one of the next two payroll cycles after February 1,
2005, but not later than February 28, 2005. THE EMPLOYEE expressly waives the
right to any additional Annual Incentive Award for 2005 and 2006, even if the
Board grants, under the Plan, awards higher than 100% of target for 2005 or
2006.

     15(a). Under the terms and conditions of the 2004 Long-Term Performance
Shares Plan, THE EMPLOYEE will receive 3/3rds of the 2000 Long-Term Bonus Plan

     
December 1, 2004
  Page 3

 



--------------------------------------------------------------------------------



 



Award for the 2002-2004 Award Cycle; and 2/3rds of the 2000 Long-Term Bonus Plan
Award for the 2003-2005 Award Cycle. These Awards will be paid on the original
payment dates specified in the 2000 Long-Term Bonus Plan. THE EMPLOYEE will not
be eligible for an Award for the remainder of the 2003-2005 Award Cycle beyond
December 31, 2004, and expressly waives any entitlement to be eligible for or
participate in the 2003-2005 Award Cycle that might otherwise apply for time
worked in 2005.

     15(b). Further, under the terms and conditions of the 2004 Long-Term
Performance Shares Plan, THE EMPLOYEE will receive 1/3rd of the Long-Term
Performance Shares Plan Award for the 2004-2006 Performance Cycle at the
Performance Share Target designated for his position as President and Chief
Operating Officer. THE EMPLOYEE will not be eligible for an Award for the
remainder of the 2004-2006 Performance Cycle beyond December 31, 2004, and
expressly waives any entitlement to be eligible for or participate in the
2004-2006 Award Cycle that might otherwise apply for time worked in 2005.

     15(c). Further, THE EMPLOYEE will not be eligible for any Award under the
terms and conditions of the 2004 Long-Term Performance Shares Plan for the
remainder of the 2005-2007 Performance Cycle that would otherwise apply for time
worked in 2005, and expressly waives any entitlement to be eligible for or
participate in the 2005-2007 Award Cycle that might otherwise apply for time
worked in 2005.

     16. Rohm and Haas will pay Kelleher Associates to provide outplacement
services to THE EMPLOYEE for a period of one year beginning January 1, 2005, in
an amount not to exceed $40,000 (not to include expenses for interview trips).

     17. If THE EMPLOYEE dies after the effective date, pursuant to Paragraph
30, but before the benefits for which THE EMPLOYEE is eligible as described in
Paragraphs 7 through 15 of this Agreement have been fully paid, any remaining
unpaid benefits described in Paragraphs 7 through 15 of this Agreement, to the
extent payable under the terms of this Agreement shall be paid to THE EMPLOYEE’S
surviving spouse, or if there is no surviving spouse, to THE EMPLOYEE’S estate.

     18. If THE EMPLOYEE violates or it is discovered that THE EMPLOYEE has
violated the Rohm and Haas Code of Business Conduct and Ethics, or is determined
to have committed an act of intentional wrongdoing against Rohm and Haas or any
of its employees before the LDW, THE EMPLOYEE will separate from employment with
Rohm and Haas at that time and will forfeit all benefits conferred upon THE
EMPLOYEE in paragraphs 7 through 16 of this Agreement, other than those benefits
to which he is otherwise entitled apart from this Agreement. For the purpose of
this

     
December 1, 2004
  Page 4

 



--------------------------------------------------------------------------------



 



paragraph 18 “intentional wrongdoing” shall mean: (i) defrauding Rohm and Haas;
(ii) willfully embezzling, converting or otherwise illegally or impermissibly
obtaining possession of Rohm and Haas property or funds; or, (iii) willfully
disclosing or otherwise using confidential information, trade secrets or similar
material other than for the benefit of Rohm and Haas or as is required by law.
The initial determination of whether an act of intentional wrongdoing has
occurred will be made by the Chief Executive Officer of Rohm and Haas, but THE
EMPLOYEE may appeal the determination to the Executive Compensation Committee of
the Board of Directors.

     19. By signing this Agreement, THE EMPLOYEE expressly waives THE EMPLOYEE’s
eligibility for Rohm and Haas short-term or long-term disability benefits,
beginning on the effective date of this Agreement, pursuant to Paragraph 30.



E.   The Release of Claims

     20. In return for the promises and covenants herein, which exceed that to
which THE EMPLOYEE is otherwise entitled under Rohm and Haas’ policies and
practices, THE EMPLOYEE’S representatives, successors, heirs, and assigns do
hereby completely release and forever discharge Rohm and Haas, its past and
present direct or indirect predecessors, successors, parents, subsidiaries,
business units or affiliated companies, its and their respective past and
present directors, officers, attorneys, employees, successors, assigns, insurers
and other representatives (collectively, the “RELEASED PARTIES”), from any and
all manner of claims, demands, actions, causes of action, suits, arbitration
proceedings, debts, costs, judgments, executions, claims and demands of
whatsoever nature, direct or indirect, known or unknown, asserted or unasserted,
matured or not matured, which THE EMPLOYEE or THE EMPLOYEE’s spouse, children,
heirs, parents, siblings, extended family, successors or assigns, or other
representatives, either individually or collectively (“RELEASING PARTIES”), ever
had, now or hereinafter can, shall or may have against the RELEASED PARTIES,
from the beginning of time until, and including, the later of the LDW, or the
date of this Agreement arising out of or in any manner relating to any and all
events or circumstances in any way related to or arising from THE EMPLOYEE’s
employment with Rohm and Haas or any of the RELEASED PARTIES or the termination
of that employment. This Agreement specifically includes, but is not limited to,
any and all claims for wrongful discharge, breach of contract (whether express
or implied), claims for Employee Transition Program benefits, and all forms of
employment discrimination in violation of federal, state or local statute,
ordinance, executive order, or common law (including but not limited to claims
for discrimination on the basis of race, color, religion, sex, national origin,
mental or physical disability or for age discrimination under Title VII of the
Civil Rights Act of 1964 [42 U.S.C. 2000e et. seq.], the Age

     
December 1, 2004
  Page 5

 



--------------------------------------------------------------------------------



 



Discrimination in Employment Act [42 U.S.C. 621 et. seq.], the Civil Rights Act
[42 U.S.C. 1981], the Americans With Disabilities Act [29 U.S.C. S 706,42 U.S.C.
12101 et. seq.], the Family and Medical Leave Act [29 U.S.C. 2601 et seq.] and
any state Human Relations Act or any other such laws or any and all suits in
tort for personal injury or property damage of any kind as well as any and all
claims for damages of whatsoever kind related to or arising from THE EMPLOYEE’S
employment relationship with Rohm and Haas or any of the RELEASED PARTIES or
separation therefrom).

     21. Other than enforcement of this Agreement, THE EMPLOYEE agrees that THE
EMPLOYEE will not seek personal, equitable or monetary relief by filing,
charging, claiming, suing or causing or permitting to be filed any civil action,
suit or legal proceeding in connection with any matter occurring at any time in
the past concerning THE EMPLOYEE’S employment relationship with Rohm and Haas,
including any matters occurring beyond the date of this Agreement, or involving
any continuing effect of any acts or practices which may have arisen or occurred
on or prior to the date of this Agreement, as well as any matters occurring on
or before the LDW. THE EMPLOYEE further agrees that should any person,
organization, or other entity file, charge, claim, sue, or cause or permit to be
filed any civil action, suit or legal proceeding involving any matter occurring
at any time in the past, THE EMPLOYEE will not seek or accept any personal
relief in such civil action, suit or legal proceeding. In addition, this
Agreement specifically provides that Rohm and Haas shall not be liable for
payment of any and all claims for costs or attorneys’ fees, if any, incurred by
THE EMPLOYEE in connection with any aspect of THE EMPLOYEE’S employment
relationship with or separation from employment with Rohm and Haas, or any
statements made by Rohm and Haas employees concerning THE EMPLOYEE or THE
EMPLOYEE’S employment at Rohm and Haas.



F.   Claims Not Released

     22. Notwithstanding anything else in this Agreement to the contrary, this
Agreement is not intended to and does not release or prejudice any of THE
EMPLOYEE’s rights (i) to benefits under applicable worker’s compensation
statutes; (ii) to post-separation benefits under any applicable Rohm and Haas
retirement or other benefit plan; (iii) to defense, indemnification and
contribution under applicable statutes, corporate by-laws, insurance policies
and common law relating to any threatened or actual litigation relating to his
service as an officer, director or employee of Rohm and Haas or any of its
subsidiaries or affiliates; or, (iv) to enforce this Agreement.

     
December 1, 2004
  Page 6

 



--------------------------------------------------------------------------------



 



G.   Additional Terms of this Agreement

     23. Except as required by law or legal process, THE EMPLOYEE shall keep the
financial terms of this Agreement confidential, including but not limited to the
amount and the number of years of salary, and the annual incentive awards that
this Agreement represents, and shall not disclose or divulge its terms to any
persons other than THE EMPLOYEE’S attorney, financial advisor, or immediate
family members, who shall also keep the terms confidential.

     24. THE EMPLOYEE expressly agrees that, following separation from Rohm and
Haas, THE EMPLOYEE remains legally bound by the obligations set forth in the
Rohm and Haas Worldwide Confidentiality and Employment Agreement (“Exhibit B”),
specifically including the post-separation provisions. THE EMPLOYEE further
agrees that the Departing Employee Notice and Acknowledgment of Continuing
Obligations, and Acknowledgment and Records Security Statement (“Exhibit C”)
shall remain in full force and effect and be incorporated into this Agreement.

     25. THE EMPLOYEE may name any or all of the following as an employment
reference: Rajiv L. Gupta, Chairman and Chief Executive Officer; Robert A.
Lonergan, Vice President, General Counsel and Corporate Secretary; Sandra O.
Moose, Board Member, Rohm and Haas Company; and James A. Henderson, Board
Member, Rohm and Haas Company. Rohm and Haas may respond to any general request
for a reference concerning THE EMPLOYEE with THE EMPLOYEE’S last job title and
dates of employment with Rohm and Haas.

     26. Nothing in this Agreement shall be deemed an admission of liability to
THE EMPLOYEE by Rohm and Haas. To the contrary, Rohm and Haas expressly denies
any liability or obligation to THE EMPLOYEE except that which is expressly
provided in this Agreement, and maintains that its employment relationship with
THE EMPLOYEE was at all times proper.

     27. THE EMPLOYEE expressly acknowledges and agrees that (i) THE EMPLOYEE is
acting of THE EMPLOYEE’S own free will; (ii) THE EMPLOYEE has been advised by
Rohm and Haas to consult with a private attorney of THE EMPLOYEE’S choosing at
THE EMPLOYEE’S own expense; (iii) THE EMPLOYEE has had sufficient opportunity to
read the terms of this Agreement and consult with a private attorney; and,
(iv) THE EMPLOYEE fully understands all of the provisions of this Agreement. In
addition, THE EMPLOYEE acknowledges and agrees that neither Rohm and Haas nor
any of its employees, agents, representatives or attorneys has made any
promises, representations or reached any other understanding to or with THE
EMPLOYEE concerning the terms or effect of this

     
December 1, 2004
  Page 7

 



--------------------------------------------------------------------------------



 



Agreement or the intentions of the parties other than what is expressed in this
Agreement.

     28. THE EMPLOYEE expressly acknowledges that THE EMPLOYEE has a period of
21 days beginning December 1, 2004, within which to review, seek legal advice
and consider this Agreement (“Review Period”). THE EMPLOYEE may use all, none or
any part of that period without prejudice to THE EMPLOYEE’S ability to accept
the terms of this Agreement. THE EMPLOYEE is free to waive in writing any
portion of the Review Period before accepting the terms of the Agreement.
Failure to sign and return the Agreement to Rohm and Haas before the expiration
of the Review Period will render THE EMPLOYEE ineligible for benefits under this
Agreement.

     29. Rohm and Haas expressly reserves the right and ability, at all times
and under any circumstances, to change, suspend, or terminate in whole or in
part the provision of retiree health care benefits or any other benefit,
compensation or stock-related plan, or the contribution amounts. Nothing
contained in this Agreement, or elsewhere, is to be construed as a waiver of
that right or ability, nor as a promise or agreement not to exercise that right
or ability in its sole discretion. Furthermore, no Rohm and Haas employee is or
shall be authorized to waive, or promise not to exercise, that right or ability,
and any attempt to do so will not be within their authority and cannot be relied
upon.

     30. Assuming that THE EMPLOYEE has signed and returned the Agreement prior
to the expiration of the Review Period, THE EMPLOYEE may revoke the Agreement in
writing within seven (7) days of the date THE EMPLOYEE signs it, counting the
day following the date signed as Day One. The Agreement shall not become
effective or enforceable, nor will the benefits described above be paid, until
the revocation period has expired.

     31. The fact that a provision of this Agreement is found invalid or
unenforceable shall not affect the validity or enforceability of the remainder
of this Agreement, and all other provisions of the Agreement shall remain in
full force and effect.

     32. Rohm and Haas expressly reserves the right to correct any typographical
and clerical errors in this Agreement; THE EMPLOYEE may not rely on any such
typographical and/or clerical errors.

     33. This Agreement constitutes the full and complete understanding and
agreement of the parties regarding the subject matter herein, and any prior
understandings or agreements not expressed herein are null and void. Changes may
only be made in a writing executed by both parties.

     
December 1, 2004
  Page 8

 



--------------------------------------------------------------------------------



 



     34. This Agreement shall be governed by the laws of the Commonwealth of
Pennsylvania, regardless of the location or locations in which it may be
executed, notwithstanding any Pennsylvania choice of law rules to the contrary.

     35. This Agreement may be executed in counterparts and will be valid even
though the signatures of all parties do not appear on the same page.

     

  /s/ J. Michael Fitzpatrick

 

--------------------------------------------------------------------------------


  J. MICHAEL FITZPATRICK
 
   

  /s/ Joseph J. Forish

 

--------------------------------------------------------------------------------


  JOSEPH J. FORISH

  FOR ROHM AND HAAS

     
December 1, 2004
  Page 9

 



--------------------------------------------------------------------------------



 



Exhibit A
EMPLOYEE’s Award Statement

     
December 1, 2004
  Page 10

[Award Statement deleted]

 



--------------------------------------------------------------------------------



 



Exhibit B

WORLDWIDE CONFIDENTIALITY AND EMPLOYMENT AGREEMENT

In consideration of my employment by Rohm and Haas Company and other valuable
consideration, intending to be legally bound, I agree as follows:

I. I have received the Rohm and Haas Company Code of Business Conduct and Ethics
and will comply with it.

II. I will keep all business and trade secrets, including secret processes of
manufacture, research records, personnel records, and all other confidential
information owned by or in the possession of Rohm and Haas as secret and
confidential. I will not use such information other than in an authorized manner
in the course of Rohm and Haas’ business. I will not divulge such information to
outsiders or other unauthorized persons either while employed by Rohm and Haas
or afterwards.

III. In order to keep my confidentiality obligations and to avoid conflicts of
interest which might arise, I will do the following: (1) While I am employed by
Rohm and Haas Company I will disclose to any future prospective employers the
existence of this Agreement and the nature of my confidentiality obligations
arising from it before I accept any new position of employment and (2) upon
termination of my employment with Rohm and Haas Company for whatever reason, I
will sign a termination statement which will acknowledge my confidentiality
obligations under this employment agreement (Departing Employee Notice and
Acknowledgment of Continuing Obligations - Exhibit C).

IV. During the term of my employment with Rohm and Haas Company, I will not
engage or have an interest in any outside business activities or enter into any
consulting agreements which, in the opinion of Rohm and Haas, conflict with the
interests of Rohm and Haas. Nothing herein, however, shall preclude me from
purchasing or owning stock in any business if such stock is regularly traded on
a national securities exchange or over the counter and if my holdings do not
exceed one percent (1%) of the issued and outstanding capital stock of such
company.

V. I will disclose promptly to Rohm and Haas any and all inventions,
discoveries, and improvements, (patentable or not) conceived or made by me and
all works of authorship created by me during the period of my employment and
relating to the business or activities of Rohm and Haas. I assign all of my
interest therein to Rohm and Haas or its nominee and I will execute all
documents necessary to enable Rohm and Haas to secure patents or copyrights of
the United States or any foreign country or to otherwise protect Rohm and Haas
interest therein. These obligations shall continue beyond the termination of my
Rohm and Haas employment with respect to inventions, discoveries, and
improvements conceived or made by me during the period of employment.

     
December 1, 2004
  Page 11

 



--------------------------------------------------------------------------------



 



VI. I will, on termination of my employment, return to Rohm and Haas all papers,
notes, books, or other documents or property belonging to Rohm and Haas.

     
December 1, 2004
  Page 12

 



--------------------------------------------------------------------------------



 



Exhibit C

DEPARTING EMPLOYEE NOTICE AND
ACKNOWLEDGMENT OF CONTINUING OBLIGATIONS

     As you terminate your employment with Rohm and Haas, it is important that
you are reminded of obligations about confidential information learned during
your employment. It is in your best interest, and that of Rohm and Haas, to have
this reminder.

Handling of Confidential Information

     Naturally, we will keep all originals and copies of tangible Rohm and Haas
property which was prepared or worked on by you. This includes drawings, memos,
reports, forecasts, estimates, plans, letters, organization charts, pictures,
invention records, notebooks, etc. However, some of the information you
necessarily carry away in your memory is also Rohm and Haas property.

     This acknowledgment confirms your obligation not to use or disclose without
prior consent any confidential information as that term is defined in this
agreement, and especially “trade secrets.” This kind of information is of great
value to Rohm and Haas, as well as its competitors. A good general rule is to
keep all information about Rohm and Haas’ business confidential until it has
become publicly known. A company’s right to have such Confidential Information
protected from dissemination and/or use without its permission is well
recognized and enforced by the courts since the law includes as a part of every
employment relationship an implied agreement not to use or disclose this
information. Thus, when you accepted employment with Rohm and Haas, just as you
would with any other company, you accepted a legal and ethical obligation not to
use or disclose Confidential Information including “trade secret” or other
proprietary information. This obligation continues even after you terminate your
employment.

     While it is impossible to mention all items of Confidential Information, a
partial list includes marketing and advertising plans, specific areas of
research and development, project work, product formulation, processing methods,
assignments of individual employees, testing and evaluation procedures, cost
figures, construction plans and special techniques or methods of any kind
peculiar to Rohm and Haas, which offer the opportunity for a competitive
advantage. More specifically, Rohm and Haas considers to be Confidential
Information any non-public information which could be used for a competitive
advantage that you have acquired during any tenure at Rohm and Haas. This would
include without limitation any and all unpublished information and knowledge
relating to the development, testing, formulation, manufacture and marketing of
Rohm and Haas products, as well as any and all methods, procedures and
operations relating to the business of Rohm and Haas.

     
December 1, 2004
  Page 13

 



--------------------------------------------------------------------------------



 



     Particular care may be needed to avoid accidental disclosure of
Confidential Information you have in these areas. Probably the safest course is
simply not to discuss Rohm and Haas information with anyone.

     On the other hand, you can use any general knowledge and skills you have
acquired as a Rohm and Haas employee, so long as you do not use or disclose
Confidential Information (including trade secrets). You may use your general
creative talents on projects which differ from those with which you became
familiar at Rohm and Haas or your former employers, provided that you do not
draw upon Confidential Information in doing so. You may solve problems in new
projects by drawing upon your general knowledge and skills.

Assignment of Employee Inventions

     Under the terms of your agreement with Rohm and Haas, Rohm and Haas is
legally entitled to all rights in inventions relating to its business which are
made or conceived by you during your employment. Such inventions include all
types of technical, artistic, or commercial creative work, whether or not they
are patentable. They include composition, process and apparatus inventions, as
well as computer programs, sales and promotion plans, copy, art work,
construction plans, etc. Rohm and Haas is entitled to receive a prompt and full
disclosure of such inventions and a worldwide assignment of rights. Rohm and
Haas is also entitled to your complete cooperation in executing papers required
for filing and prosecuting any patent applications and for establishing Rohm and
Haas ownership. If it is necessary for you to do any of these things after
termination, we will pay out-of-pocket expenses and reasonable compensation for
time spent in review of papers or other aspects of such cooperation.

     If at any time you have any questions dealing with your rights and
obligations in connection with any of the foregoing, please let us know.
Specifically, if you have a question about the confidentiality of any
information, please consult with us before using or disclosing that information.
To help avoid the possibility of any future misunderstanding, please read and
sign the following acknowledgment.

                               ROHM AND HAAS COMPANY

     
December 1, 2004
  Page 14

 



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT AND RECORDS SECURITY STATEMENT

     No later than my last day worked at Rohm and Haas, I will return all
documents containing confidential or trade secret information, including
research notebooks, which I have had in my possession to Rohm and Haas. A list
of the types of documents currently in my possession, including location of such
documents, is provided below. I will retain no copies of such documents in my
possession. I have read the Departing Employee Notice and Acknowledgment of
Continuing Obligations, and understand that my obligations continue beyond the
separation of my employment, except as clarified by any clause in this Agreement
and Release.

     During my employment with Rohm and Haas, I have worked in the following
areas:

     Senior Scientist; Product Manager; Marketing Manager; General Manager; Vice
President and Chief Technology Officer; President and Chief Operating Officer.

     Documents and Location (please use reverse side if additional room is
needed):

     None

     
December 1, 2004
  Page 15

 



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT

I hereby acknowledge receipt of an Agreement and Release from Rohm and Haas
Company. I understand that the terms of this Agreement and all exhibits are
confidential and, except as required by law or legal process, I shall not
disclose its financial terms, including but not limited to the amount and the
number of years of salary, and the annual incentive awards that this Agreement
represents, to any persons other than my attorney, accountant, or immediate
family members, who shall also keep the terms confidential.

The Agreement provides that I have 21 days to review it and decide whether to
accept its terms. I know that I can take this full period to review the
Agreement. I also know that I may elect to sign the Agreement prior to the
expiration of this time period if I so choose and if I notify Rohm and Haas in
writing of my decision to waive the full time period. The decision is completely
mine.

Both Rohm and Haas and I agree that changes to this Agreement, whether material
or immaterial, will not restart the time period stated above.

     
Date: December 1, 2004
  /s/ J. Michael Fitzpatrick

 

--------------------------------------------------------------------------------


  J. Michael Fitzpatrick
 
   
Date: December 1, 2004
  /s/ Rohm and Haas Company

 

--------------------------------------------------------------------------------


  Rohm and Haas Company
 
   

     

  I EXPRESSLY WAIVE THE 21 DAYS

  REVIEW PERIOD.
 
   

  /s/ J. Michael Fitzpatrick

  December 1, 2004

     
December 1, 2004
  Page 16

 



--------------------------------------------------------------------------------



 



AMENDMENT NUMBER ONE
TO THE AGREEMENT AND RELEASE OF DECEMBER 1, 2004
BY AND BETWEEN
DR. J. MICHAEL FITZPATRICK AND ROHM AND HAAS COMPANY



A.   The Parties to This Amendment Number One to The Agreement And Release Of
December 1, 2004 (“the Agreement and Release”)

     1. “THE EMPLOYEE” means Dr. J. Michael Fitzpatrick, an individual who lives
at [Address deleted]

     2. “Rohm and Haas” means Rohm and Haas Company, a Delaware corporation with
its corporate offices at 100 Independence Mall West, Philadelphia, Pennsylvania,
19106-2399; its wholly-owned subsidiary, Morton International, Inc., an Indiana
corporation with its corporate offices at 123 North Wacker Drive, Chicago,
Illinois, 60606-1743 (“Morton”); and any of the subsidiaries or affiliates, past
and present, direct or indirect predecessors, successors, parents, subsidiaries,
business units or affiliated companies of both Rohm and Haas and/or Morton.



B.   Amended Sections of the Agreement and Release

     3. Paragraph 33 of the Agreement and Release states that changes to the
Agreement and Release may only be made in a writing executed by both parties.
Pursuant to that Paragraph 33, and for valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, THE EMPLOYEE and Rohm and Haas
hereby agree as follows:



  a.   The last sentence of Section D, Paragraph 7 of the Agreement and Release
which reads, “The funds will be paid to THE EMPLOYEE during one of the next two
payroll cycles after February 1, 2005, but not later than February 28, 2005,” is
superseded by and replaced with the following sentence: “The funds will be paid
to THE EMPLOYEE no earlier than March 16, 2005 but not later than March 23,
2005.”     b.   The second sentence of Section D, Paragraph 14(b), which reads,
“Said awards will be paid to THE EMPLOYEE during one of the next two payroll
cycles after February 1, 2005, but not later than February 28, 2005,” is
superseded by and replaced with the following sentence: “Said awards will be
paid to THE EMPLOYEE no earlier than March 16, 2005 but not later than March 23,
2005.

February 1, 2005

1



--------------------------------------------------------------------------------



 



  c.   An interest payment, in the amount of $3000.00, will be paid to THE
EMPLOYEE in consideration of the additional time that THE EMPLOYEE has granted
Rohm and Haas to pay the funds as outlined in Paragraphs 3(a) and 3(b) of this
Amendment Number One.     d.   In all other respects The Agreement and Release
remains unchanged and in full force and effect.     e.   The effective date of
this Amendment Number One is February 1, 2005.

     
Date: February 2, 2005
  /s/ J. MICHAEL FITZPATRICK

 

--------------------------------------------------------------------------------


  J. MICHAEL FITZPATRICK
 
   
Date: 2/4/05
  /s/ JOSEPH J. FORISH

 

--------------------------------------------------------------------------------


  JOSEPH J. FORISH

February 1, 2005

2